Case 5:19-cv-01845-SVW-SHK Document 68 Filed 08/11/21 Page 1 of 2 Page ID #:1132




  1

  2

  3

  4

  5

  6

  7

  8
                                  UNITED STATES DISTRICT COURT
  9
                                 CENTRAL DISTRICT OF CALIFORNIA
 10
                                        EASTERN DIVISION
 11

 12
      STATE FARM LIFE INSURANCE COMPANY, Case No. 5:19-cv-01845-SVW-SHK
 13
                   Plaintiff,
 14
            vs.                                 JUDGMENT IN A CIVIL ACTION
 15
      LANCE LANDFRIED,
 16
                   Defendant.
 17

 18
      AND RELATED COUNTERCLAIM.
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



      [PROPOSED]
      JUDGMENT IN A CIVIL ACTION
      Case No. 5:19-cv-01845-SVW-SHK
Case 5:19-cv-01845-SVW-SHK Document 68 Filed 08/11/21 Page 2 of 2 Page ID #:1133
